BALDWIN, Judge
(dissenting).
I agree that Haven teaches that the use of his flexible and ductile separator strip between the metal film on the facing marginal edges of his glass sheets results in a structure superior to a rigid non-yielding unit. Nevertheless, I am convinced that a person skilled in this art, if he would be satisfied with a unit lacking Haven’s advantages, would find it obvious that the metal-coated margins of the glass sheets could be soldered directly together. It seems clear to me that such person would readily recognize that an obvious way to make a rigid structure would be to position the glass sheets with the desired spacing between the marginal edges and then simply solder the edges together. A prima facie case of obviousness has been made out and the board’s opinion should be affirmed.